                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                     JS-6
                                      CIVIL MINUTES – GENERAL


 Case No.          SACV 18-01947-AG (ADSx)                           Date       March 1, 2019
 Title             Matthew Verdiglione v. 930 16th, LLC et al


 Present: The Honorable           ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE
                Melissa Kunig                        None Reported                         __________
                Deputy Clerk                   Court Reporter / Recorder                    Tape No.
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      None Present                                      None Present


 PROCEEDINGS:               (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
                            OF DISMISSAL WITH PREJUDICE


       The Court, having been advised that this action has been resolved by a Stipulation for
Dismissal [17], hereby orders this action dismissed WITH PREJUDICE. The Court hereby
orders all proceedings in the case vacated and taken off calendar.




                                                                                       -       :       -
                                                     Initials of Deputy Clerk    mku




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 1 of 1
